DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 27 July 2021.  
Claims 1–14 and 21–26 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they encompass software per se. For example, claim 1 comprises a gaming server, a distributed ledger, and a transaction module, all of which may be limited to software only.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–7, 10–14, 21–24, and 26 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Enjin (Document U cited on attached PTOL-892), as evidenced by Ethereum_1 .
As per claim 1, Enjin discloses a system comprising:
a gaming server in communication with multiple user-devices for playing an electronic game (p. 11 of 34, “game servers of 20,000 players or higher”; p. 7 of 34, “tools that enable game publishers, game servers, and communities to manage virtual goods and in-game items across multiple platforms” “game servers and games that support ENJ”);
a distributed ledger accessible by multiple computing nodes (p. 15 of 34, “the blockchain”; p. 16 of 34, “the Ethereum network”); and
a transaction module (e.g., wallet) comprising instructions for:
receiving a transaction request for converting between in-game, digital assets and cryptocurrency on the distributed ledger (p. 23 of 34, “Transaction Requests are sent from trusted platforms directly to the wallet”; p. 24 of 34; p. 27 of 34, “using smart contracts allows multiple parties to trade any number of game items and currencies safely” “Party A will initiate the contract: • Token(s) offered” “Party A may accept various types of tokens, for example: • 100 Enjin Coins”; figure on p. 23 of 34 shows sale of “1 GOLD SWORD” for “80 ENJ”; p. 18 of 34 discusses “Exchanging Coins” and “Custom Coins as game items”);
creating and digitally signing a transaction message corresponding to the transaction request (p. 15 of 34, “the transaction is accepted by the user and created on the blockchain”; p. 16 of 34, “Enjin Coin and virtual assets as ERC20 tokens on the Ethereum network”; note: digitally signing the transaction message is inherent to performing transactions using blockchain of the Ethereum network (see Ethereum_1, 
broadcasting the transaction message to the computing nodes, for incorporation into the distributed ledger (p. 15 of 34, “the transaction is accepted by the user and created on the blockchain”; p. 16 of 34, “Enjin Coin and virtual assets as ERC20 tokens on the Ethereum network”; note: broadcasting the transaction message is inherent to creating a transaction on Ethereum blockchain network (see Ethereum_2, p. 1 of 8, “All action on the Ethereum block chain is set in motion by transactions fired from externally owned accounts. Every time a contract account receives a transaction its code is executed as instructed by the input parameters sent as part of the transaction. The contract code is executed by the Ethereum Virtual Machine on each node participating in the network as part of their verification of new blocks.”; see also Ethereum_1, p. 13 of 36, “a blockchain … allowing anyone to write smart contracts”; p. 34 of 36, “contract mechanism described above allows … consensus across the entire network”; p. 4 of 36, “nodes combining transactions into a ‘block’ … creating an ever-growing blockchain”; p. 6 of 36, “decentralized consensus process requires nodes in the network to continuously attempt to produce packages of transaction called ‘blocks’”)).
As per claim 2, Enjin, as evidenced by Ethereum_1 and Ethereum_2, further discloses the system of claim 1, wherein the transaction module comprises further instructions to communicate a success or failure of the transaction request to the gaming server, in order to update the digital assets on a private ledger of the gaming server (Enjin, p. 15 of 34, “using off-chain notifications … the wallet will call the Trusted Platform API with the transaction to watch. 
As per claim 3, Enjin, as evidenced by Ethereum_1 and Ethereum_2, further discloses the system of claim 1, wherein the transaction message is a smart contract (Enjin, pp. 16, 18, and 23 of 34).
As per claim 4, Enjin, as evidenced by Ethereum_1 and Ethereum_2, further discloses the system of claim 1, wherein the transaction module comprises further instructions to determine a conversion rate between the digital assets and cryptocurrency (Enjin, pp. 23–24 of 34; p. 17 of 34, “Exchange Rate”).
As per claim 5, Enjin, as evidenced by Ethereum_1 and Ethereum_2, further discloses the system of claim 1, wherein the distributed ledger is a blockchain (Enjin, p. 15 of 34, “the blockchain”; p. 16 of 34).
As per claim 6, Enjin, as evidenced by Ethereum_1 and Ethereum_2, further discloses the system of claim 1, wherein the distributed ledger is an Ethereum-based blockchain (Enjin, p. 15 of 34, “the transaction is accepted by the user and created on the blockchain”; p. 16 of 34, “Enjin Coin and virtual assets as ERC20 tokens on the Ethereum network”).
As per claim 7, Enjin, as evidenced by Ethereum_1 and Ethereum_2, further discloses the system of claim 6, wherein the cryptocurrency is an ERC20 token (Enjin, p. 15 of 34, “the 
As per claim 10, Enjin, as evidenced by Ethereum_1 and Ethereum_2, further discloses the system of claim 1, wherein the digital assets are one of a: in-game currency, game avatar, avatar skin, avatar tool, or game environment (Enjin, p. 17 of 34).
As per claim 11, Enjin, as evidenced by Ethereum_1 and Ethereum_2, further discloses the system of claim 1, wherein the digital assets are earned through user game play or purchased with fiat currency or cryptocurrency (Enjin, p. 23 of 34).
As per claim 12, Enjin, as evidenced by Ethereum_1 and Ethereum_2, further discloses the system of claim 1, wherein the transaction module is a plug-in or SDK run by the gaming server (Enjin, p. 29 of 34).
As per claim 13, Enjin, as evidenced by Ethereum_1 and Ethereum_2, further discloses the system of claim 1, wherein the transaction module is run on a transaction server in communication with the gaming server (Enjin, figure on p. 22 of 34).
As per claim 14, Enjin, as evidenced by Ethereum_1 and Ethereum_2, further discloses the system of claim 1, wherein the transaction message converts digital assets to cryptocurrency or converts cryptocurrency to digital assets (Enjin, p. 7 of 34, “Convert custom virtual goods directly back to Enjin Coins and retain value; figure on p. 22 of 34; pp. 17–18 of 34).
Claims 21–24 and 26 contain language similar to claims 1–7 and 10–14 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 21–24 and 26 are also rejected under 35 U.S.C. § 102 as anticipated by the cited references.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Enjin, as evidenced by Ethereum_1 and Ethereum_2, in view of Nash (Document X cited on attached PTOL-892).
As per claim 8, Enjin, as evidenced by Ethereum_1 and Ethereum_2, discloses the system of claim 6, as shown above, but does not directly disclose wherein the digital asset is non-fungible asset and the cryptocurrency is an ERC721-compliant token.
Nash teaches wherein a digital asset is non-fungible asset and a cryptocurrency is an ERC721-compliant token (pp. 2 and 4 of 11).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the ERC721-compliant token of Nash for the token of Enjin. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
Claims 9 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Enjin, as evidenced by Ethereum_1 and Ethereum_2, in view of Ethereum_2.

However, Enjin teaches features that allow servers to initiate transaction requests for both the server and for players themselves (p. 29 of 34).
Ethereum_2 teaches if you own the private key associated with the EOA (externally owned account) you have the ability to send ether and messages from it (p. 5 of 8) and contract that waits until two out of a given three private keys have confirmed a particular message before resending it (i.e. multisig) (p. 6 of 8).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify a transaction for a player that is initiated by the server to require private key signature of each party, as taught by Ethereum_2. One would have been motivated to do so in order to provide authorization from each party involved in the transaction process.
Claim 25 contains language similar to claim 9 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 25 is also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685